IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: APPOINTMENTS TO THE              : No. 128
                                        :
PENNSYLVANIA INTEREST ON                : DISCIPLINARY RULES DOCKET
                                        :
LAWYERS TRUST ACCOUNT                   :
                                        :
BOARD                                   :


                                   ORDER


PER CURIAM:


            AND NOW, this 27th day of August, 2014, Gretchen Lengel Kelly, Esquire,

Allegheny County, and David S. Posner, Esquire, Washington County, are hereby

appointed as members of the Pennsylvania Interest on Lawyers Trust Account Board

for a term of three years commencing September 1, 2014.